DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Amendments
2. 	The Examiner acknowledges the amended claims filed on 04/12/2022. Claims 3-4 have been amended. 

3. 	The Examiner withdraws the 35 USC 112(b) rejection of claims 3-4 as per amendment filed on 04/12/2022 addresses issues. 

Terminal Disclaimer
4.	The terminal disclaimer filed on 05/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,185,291 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
5.	Claims 1-13 are allowed.
	The following is an examiner’s statement of reasons for allowance:
6.	Regarding claim 1, the prior art does not teach or fairly suggest “…the Wide imaging section operative to provide Wide image data of an object or scene; a Tele imaging section that includes a fixed focal length Tele lens with a Tele FOV that is narrower than the Wide FOV and a Tele sensor, the Tele imaging section operative to provide Tele image data of the object or scene; and a camera controller operatively coupled to the Wide and Tele imaging sections, the camera controller configured to provide continuous zoom video output images of the object or scene with a smooth transition when switching between a lower zoom factor (ZF) value and a higher ZF value or vice versa, each output image having a respective output resolution, wherein at the lower ZF value the output resolution is determined by the Wide sensor, wherein at the higher ZF value the output resolution is determined by the Tele sensor, and wherein the smooth transition is performed by position matching between the video output images of the Wide imaging section and the Tele imaging section in a region of interest (ROI) so as to overcome object-distance-dependent position shifting…” and used in combination with all of the other limitations of claim 1.

7. 	Claims 2-13 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.
8. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        05/27/2022